 

Exhibit 10.1

 

DATED 17th February 2020

 

(1) ADAPTIMMUNE LIMITED

 

and

 

(2) GAVIN WOOD

 

 

SERVICE AGREEMENT

 

 

[tm208162d1_ex10-1img001.jpg] 

 

Penningtons Manches LLP

9400 Garsington Road

Oxford Business Park

Oxford

OX4 2HN

 

Tel: +44 (0)1865 722106

Fax: +44 (0)1865 201012

 



 

 

 

  Table of Contents         1. INTERPRETATION 3       2. APPOINTMENT 5       3.
DURATION AND WARRANTIES 5       4. SCOPE OF THE EMPLOYMENT 5       5. HOURS AND
PLACE OF WORK 7       6. REMUNERATION 8       7. PENSION AND OTHER BENEFITS 8  
    8. EXPENSES 10       9. HOLIDAY 11       10. INCAPACITY 11       11.
DEDUCTIONS 12       12. RESTRICTIONS ON OTHER ACTIVITIES BY THE EXECUTIVE 12    
  13. CONFIDENTIALITY 13       14. DATA PROTECTION 15       15. INVENTIONS AND
INTELLECTUAL PROPERTY RIGHTS 15       16. STATEMENTS 17       17. TERMINATION OF
EMPLOYMENT 18       18. GARDEN LEAVE 18       19. DIRECTORSHIP 19       20. POST
TERMINATION OBLIGATIONS OF THE EXECUTIVE 19       21. AMALGAMATION AND
RECONSTRUCTION 22       22. DISCIPLINARY AND GRIEVANCE PROCEDURES 22       23.
NOTICES 23       24. ENTIRE AGREEMENT AND FORMER SERVICE AGREEMENT(S) 23      
25. GOVERNING LAW AND JURISDICTION 23       26. THIRD PARTY RIGHTS 23       27.
GENERAL 23

 



2

 

 

THIS AGREEMENT is made the 17th day of February 2020

 

BETWEEN

 

1ADAPTIMMUNE LIMITED, a company incorporated and registered in England and Wales
under company number 6456741 whose registered office is at 60 Jubilee Avenue,
Milton Park, Abingdon, Oxfordshire OX14 4RX ("the Company");

 

2GAVIN WOOD of 13 Hurst Close, Wallingford, Oxfordshire OX10 9BQ ("the
Executive")

 

The Board has approved the terms of this Agreement under which the Executive is
to be employed.

 

1.INTERPRETATION

 

1.1In this Agreement the following words and expressions have the following
meanings unless inconsistent with the context:

 

the "AT plc Board"

 

 

the "Board"

means the board of directors from time to time of Adaptimmune Therapeutics plc
and includes any committee of the board of directors duly appointed by it;

 

means the board of directors from time to time of the Company and includes any
committee of the board of directors duly appointed by it;

 

    the "Companies Acts" means the Companies Act 1985, the Companies Act 1989
and the Companies Act 2006;     the "Company Share Option Scheme" means the
share option scheme or schemes operated by the Company or any Group Company from
time to time;     "Competitor or Potential Competitor" means any firm, company
or business organisation (including in each case any entity which directly or
indirectly controls, is controlled by, or is under common control by any firm,
company or business organisation) which, controls, provides or owns (i) any
clinical or development program utilizing a T-cell therapy; (ii) any clinical or
development program utilizing a T-cell transfected or transduced with the
genetic sequence for any TCR or any CAR-T cell; or (iii) any manufacture of or
any development program for the manufacture of a T-cell therapy; or (iv) any
manufacture of or any development program for the manufacture of any T-cell
transfected or transduced with the genetic sequence for any TCR or any CAR-T
cell or competing with any other aspect of the Company’s business where such
competition is based on technologies being developed or applied by the Company
from time to time;

 



3

 

 

the "Employment"   means the Executive's employment under this Agreement;    
the "ERA"   means the Employment Rights Act 1996;     "Group Company" means any
firm, company, corporation or other organisation which is a holding company from
time to time of the Company or any subsidiary from time to time of the Company
or any such holding company (for which purpose the expressions 'holding company'
and 'subsidiary' shall have the meanings given to them by Section 1159 Companies
Act 2006) and “Group Companies” and “Group” will be construed accordingly;    

"Intellectual Property Rights"

 

 

means patents, rights to inventions, copyright and related rights, trade marks,
trade names and domain names, rights in get-up, rights in goodwill or to sue for
passing off, unfair competition rights, rights in designs, rights in computer
software, database rights, topography rights, rights in confidential information
(including know-how and trade secrets) and any other intellectual property
rights, in each case whether registered or unregistered and including all
applications (or rights to apply) for, and renewals or extensions of, such
rights and all similar or equivalent rights or forms of protection which subsist
or will subsist now or in the future in any part of the world;    
"Pre-Contractual Statement"   means any undertaking, promise, assurance,
statement, representation or warranty (whether in writing or not) of any person
relating to the Employment which is not expressly set out in this Agreement; and
    the "Regulations" means the Working Time Regulations 1998.

 

1.2References to clauses, sub clauses and schedules are, unless otherwise
stated, references to clauses and sub clauses of and schedules to this
Agreement.

 

1.3The headings to the clauses are for convenience only and shall not affect the
construction or interpretation of this Agreement.

 

1.4References to persons shall include bodies corporate, unincorporated
associations and partnerships.

 

1.5Reference to any gender includes a reference to all other genders.

 

1.6Words and expressions defined in or for the purpose of the Companies Acts
shall have the same meaning unless the context otherwise requires.

 



4

 

 

2.APPOINTMENT

 

The Company shall employ the Executive and the Executive agrees to serve as
Chief Financial Officer of Adaptimmune Therapeutics plc ("AT plc") on and
subject to the terms and conditions in this Agreement.

 

3.DURATION AND WARRANTIES

 

3.1The Employment shall commence on 1 April 2020 (the "Commencement Date").
Subject to clause 19, the Employment shall continue until terminated by either
party giving to the other not less than 9 months' notice in writing. No
employment with a previous employer shall count towards the Employment.

 

3.2The Company shall be entitled at its sole and absolute discretion lawfully to
terminate the Executive’s employment at any time and with immediate effect by
written notification to the Executive and to pay within one month following the
date of such termination a payment in lieu of notice (“PILON”) to the Executive.
For the avoidance of doubt, the termination of the Executive’s employment shall
be effective on such written notification and shall not be deferred until the
PILON is paid. The total PILON will be equal to the basic salary due under
clause 6.1 which the Executive would have been entitled to receive under this
Agreement during the notice period referred to at clause 3.1 (or, if notice has
already been given, during the remainder of such notice period) subject to
statutory deductions.

 

3.3Notwithstanding clause 3.2, the Executive shall not be entitled to any PILON
if the Company would otherwise have been entitled to terminate the Executive’s
employment without notice in accordance with clause 19.1. In that case the
Company shall also be entitled to recover from the Executive any PILON already
made.

 

3.4The Executive represents and warrants that, in entering into and performing
his duties under this Agreement:

 

3.4.1he is not subject to any restriction that might hinder or prevent her from
performing any of her duties in full;

 

3.4.2he will not be in breach of any other contract of employment or any other
obligation to any third party; and

 

3.4.3this Employment is and shall remain his sole and exclusive employment.

 

3.5The Executive further warrants that he has no unspent criminal convictions
and has never been disqualified from being a company director.

 

4.SCOPE OF THE EMPLOYMENT

 

4.1Save as specifically agreed with the Chief Executive Officer and the AT plc
Board in respect of his obligations under clause 14.1, the Executive shall:

 

4.1.1devote the whole of his time, attention, ability and skills to his duties;

 



5

 

 

 

4.1.2faithfully and diligently perform such duties and exercise such powers
consistent with his position as may from time to time be assigned to or vested
in him by the Board;

 

4.1.3obey all reasonable and lawful directions of the Board;

 

4.1.4comply with the Company's articles of association, rules, regulations,
policies and procedures and with the policies and procedures of Adaptimmune
Therapeutics plc from time to time in force;

 

4.1.5comply with the rules of any securities or investment exchange or
regulatory or governmental body to which any Group Company is subject from time
to time (including the US Securities and Exchange Commission and the City Code
on Takeovers and Mergers);

 

4.1.6promptly give the Company Secretary of Adaptimmune Therapeutics plc such
information as Adaptimmune Therapeutics plc may require to enable it to comply
with its legal obligations, or the requirements of Nasdaq or any other
applicable stock exchange;

 

4.1.7comply, and will procure, so far as he is able, that his spouse or civil
partner and dependent children (if any), or any trust in which he, his spouse or
civil partner or dependent children may be concerned or interested in as trustee
or beneficiary, will comply with any code of conduct relating to securities
transactions by directors and specified employees applicable in the Company or
to any Group Company;

 

4.1.8comply with the general duties of directors set out in sections 171-177 of
the Companies Act 2006, as well as any other applicable common law or statutory
duties owed by directors to their company;

 

4.1.9exercise his duties in compliance with the requirements of the Bribery Act
2010 and use all reasonable endeavours to assist the Company and any Group
Company in preventing bribery from being conducted on its behalf in
contravention of that Act;

 

4.1.10at all times act in the best interests of the Company and use his best
endeavours to promote and protect the interests of the Company, any of its Group
Companies and their employees;

 

4.1.11keep the Board and/or the AT plc Board, as applicable, at all times
promptly and fully informed (in writing if so requested) of his conduct of the
business of the Company and any Group Company and provide such explanations in
connection with such conduct as the Board and/or the AT plc Board may from time
to time require; and

 

4.1.12act as a model for all other employees of the Group.

 



6 

 

 

4.2Subject to clause 4.3 the Company reserves the right to assign the Executive
duties of a different nature on a permanent or temporary basis either in
addition to or instead of those referred to in clause 4.1 above, it being
understood that he will not be assigned duties which he cannot reasonably
perform or which are inconsistent with his position and status.

 

4.3During any period of notice of termination (whether given by the Company or
the Executive), the Company shall be at liberty to assign the Executive such
other duties consistent with his status, role and experience as the Company
shall determine in its absolute discretion.

 

4.4The Executive shall not, without the prior consent of the Chief Executive
Officer:-

 

4.4.1on behalf of the Company, incur any capital expenditure in excess of such
sum as may be authorised from time to time; and

 

4.4.2on behalf of the Company, enter into any commitment, contract or
arrangement otherwise than in the normal course of business or outside the scope
of his normal duties, or of an unusual, onerous or long term nature.

 

For the avoidance of doubt, nothing in this clause prevents the Executive acting
within any limits of authority or budgets agreed by the Board from time to time.

 

4.5The Executive shall if and so long as the Company requires without further
remuneration:

 

4.5.1carry out his duties as instructed by the Company on behalf of any Group
Company; and

 

4.5.2act as a director, officer or consultant of the Company and/or any Group
Company.

 

4.6The Executive confirms that he has disclosed to the Company all circumstances
in respect of which there is, or there might be, a conflict or possible conflict
of interest between the Company or any Group Company and the Executive and he
agrees to disclose fully to the Company any such circumstances that might arise
during the Employment. For the avoidance of doubt, this includes but is not
limited to, disclosing to the Company any activity by a third party or the
Executive himself which might reasonably be expected to harm the Company or its
business.

 

4.7The Executive shall disclose to the Chief Executive Officer any direct or
indirect approach or solicitation by any Competitor or Potential Competitor
intended to encourage him to terminate his employment.

 



7 

 

 

5.HOURS AND PLACE OF WORK

 

5.1The Executive shall be required to work such hours as are necessary for the
proper performance of his duties.

 

5.2The Executive agrees that in his capacity as Chief Financial Officer he may
choose or determine the duration of his working time and that the working time
limits set out in Part II of the Regulations do not apply to the Employment.

 

5.3The Executive's principal place of work will be in the Company's offices at
Milton Park, Abingdon, or any such place within 30 miles of Oxford as the
Company shall from time to time direct. The Executive will be given reasonable
notice of any change in his place of work.

 

5.4The Executive may be required to travel throughout the United Kingdom and
overseas in the performance of his duties.

 

6.REMUNERATION

 

6.1The Company shall pay to the Executive a basic salary at the rate of £330,000
per annum, payable by equal monthly instalments in arrears, by credit transfer
to a bank account nominated by the Executive. The salary payments will be
subject to such deductions in respect of taxes and any other deductions as may
from time to time be required by law and/or which are agreed by the Executive.

 

6.2The Executive's salary will be reviewed annually by the Remuneration
Committee of the AT plc Board in its absolute discretion in December of each
year commencing from December 2020. Any increase in salary will take effect from
1 January each year commencing from 1 January 2021.

 

6.3Subject always to the rules of the Company Share Option Scheme from time to
time in force (the "Share Scheme") and to the Executive's eligibility to
participate in the Share Scheme, the Executive may at the absolute discretion of
the Company be entitled to share options under the Share Scheme. Where the
Employment is terminated for whatever reason and whether or not in breach of
contract he shall not be entitled, and by applying for an option the Executive
shall be deemed irrevocably to have waived any entitlement, by way of
compensation for loss of office or otherwise to any sum or other benefits to
compensate him for the loss of any rights under the Share Scheme.

 

6.4On or around 1 April 2020, or such other date as the AT plc Board may
determine and subject to the rules of the Share Scheme and any applicable legal
or regulatory requirements, the Executive shall be awarded 2,500,000 "market
value" options to acquire ordinary shares in AT plc and 565,000 nominal cost
options to acquire ordinary shares in AT plc on condition that, at the time of
the award of such share options, the Executive continues to serve as the Chief
Financial Officer of AT plc and remains employed by the Company and is not under
notice of termination (whether given by the Company or the Executive). The
options shall vest over a period of four years from the date of grant. The
market value options shall have an exercise price per ordinary share of not less
than one sixth of the closing trading price of an American Depositary Share of
AT plc on the last business day prior to the date of grant, translated from USD
to GBP, and the nominal cost options shall have an exercise price of £0.001 per
ordinary share.

 

7.PENSION AND OTHER BENEFITS

 

7.1The Company will comply with the employer pension duties in respect of the
Executive in accordance with Part 1 of the Pensions Act 2008. The Executive will
be entitled to participate as a member of the Company’s Group Personal Pension
Scheme (the "Company Pension Scheme"), subject always to the rules of the scheme
from time to time.

 



8 

 

 

7.2The Company reserves the right to vary the benefits payable under the Company
Pension Scheme or, terminate, or substitute another pension scheme for the
existing Company Pension Scheme at any time.

 

7.3The Company Pension Scheme is not a contracted-out scheme for the purpose of
the Pensions Schemes Act 1993.

 

7.4The Executive shall be eligible to participate in the private health care
scheme and permanent health insurance schemes which the Company may maintain for
the benefit of its senior executives (the "Schemes") subject to the rules of the
Schemes and the terms of any related policy of insurance from time to time in
force. This is for information only and should not be regarded as any guarantee
of benefits which may be paid under the Schemes.

 

7.5The Company reserves the right, at its absolute discretion, to change the
Schemes providers, to amend the terms of the Schemes (including but not limited
to the level of benefits), to terminate the Schemes without replacement, to
substitute another scheme for either of the Schemes and to remove the Executive
from membership of either or both Schemes.

 

7.6The Company shall be under no obligation to make any payment under either
Scheme to the Executive unless and until it has received the relevant payment
from the Scheme's provider. If any Scheme provider refuses for any reason
(whether based on its own interpretation of the terms of the insurance policy or
otherwise) to provide any benefits to the Executive, the Company shall not be
liable to provide replacement benefits itself or any compensation in lieu and
shall be under no obligation to pursue a claim for unpaid benefits on behalf of
the Executive against the Schemes’ provider.

 

7.7The Company reserves the right to terminate the Executive's employment, where
it has good cause to do so (including but not limited to where the Executive is
redundant or has committed misconduct), notwithstanding that the Executive is
receiving benefits under either Scheme and that such termination may result in
those benefits being discontinued. The Executive agrees that he shall have no
claim against the Company for damages in respect of the loss of benefits under
either Scheme in such circumstances.

 

7.8In the event that the Executive is absent by reason of ill-health he will
continue to co-operate with and act in good faith towards the Company including
but not limited to staying in regular contact with the Company and providing it
with such information about his health, prognosis and progress as the Company
may require.

 

7.9In accordance with the current rules of each Scheme, participation in either
Scheme is subject to the condition that the Executive has notified the Company
on or before the commencement of the Employment of any pre-existing medical
conditions that he may have.

 

7.10If the Executive is receiving benefits under either Scheme:

 

7.10.1he shall resign as a director of the Company if so requested by the
Company; and

 



9 

 

 

7.10.2the Company shall be entitled to appoint a replacement to perform all or
any of the Executive's duties on either a temporary or permanent basis.

 

8.BONUS

 

8.1The Company will pay the Executive a one-off bonus of £35,000 on the first
payroll date in the month when the Executive assumes the role of Chief Financial
Officer (the "Sign-on Bonus"). The payment of the Sign-on Bonus will be subject
to such deductions in respect of taxes and any other deductions as may from time
to time be required by law. In the event that the Employment is terminated
(whether by the Company or the Executive) on a date that precedes the first
anniversary of the Commencement Date, the Executive agrees that he shall be
liable to repay the full (gross) amount of the Sign-on Bonus by no later than
the seventh day following the date of termination of the Employment. The
Executive agrees that, in order to facilitate such repayment, the Company may
elect, in its absolute discretion, to exercise clause 13 and make deductions
from any amounts due to be paid to the Executive.

 

8.2Subject to the terms of the Adaptimmune Therapeutics plc executive severance
policy in force from time to time (the “Executive Severance Policy”), the
Executive will be eligible to receive a bonus, determined by the Remuneration
Committee of the AT plc Board, following the end of each calendar year that ends
during the Employment (“Annual Bonus”), subject to: (i) objective criteria set
forth by the AT plc Board or an authorised delegate thereof on an annual basis;
and (ii) the overall performance of the Group.

 

8.3The initial target Annual Bonus with effect from 1 April 2020 shall be
forty-five percent (45%) of the Executive’s basic salary. The Annual Bonus shall
be pro-rated for any part year of employment not worked by the Executive and
paid in a single lump sum no later than 15 March of the year following the
calendar year in which the Annual Bonus, if any, was earned. For clarity, any
Annual Bonus payment made to the Executive shall be purely discretionary and
shall not form part of the Executive’s contractual remuneration under this
Agreement.

 

8.4The first review of the target Annual Bonus percentage will occur in January
2021 and thereafter the target Annual Bonus percentage shall be reviewed on an
annual basis. If the Company makes an Annual Bonus payment to the Executive in
respect of a particular calendar year, it shall not be obliged to make
subsequent Annual Bonus payments in respect of subsequent calendar years.

 

8.5The Executive must be employed by the Company on 31 December of the calendar
year on which the bonus is based in order to be eligible to receive the Annual
Bonus. Any Annual Bonus payments shall be paid to the Executive less applicable
deductions in respect of taxes and any other deductions as required by law.
Nothing in this Agreement will preclude the AT plc Board from changing or
altering the objective criteria referred to in clause 8.2, in whole or in part,
in the AT plc Board’s absolute discretion.

 



10 

 

 

9.SEVERANCE POLICY

 

The Executive Severance Policy in force from time to time shall apply to the
Executive in relation to the Employment. Such policy may be amended or
terminated in accordance with the terms of the policy, save that where any
proposed amendment or termination substantially reduces the rights of the
Executive following his termination of employment: (i) the Company will consult
with the Executive on such proposed amendment or termination; and (ii) any such
substantial reduction in the rights or benefits of the Executive must be agreed
with the Executive. Where, following consultation, the Executive does not agree
to any such proposed amendment or termination, then the Executive Severance
Policy shall continue in full force and effect without such proposed amendment
or termination.

 

10.EXPENSES

 

The Company shall reimburse the Executive in respect of all expenses reasonably
incurred by him in the proper performance of his duties, subject to the
Executive providing such receipts or other evidence that the Company may
require.

 

11.HOLIDAY

 

11.1The Executive shall be entitled to receive his normal remuneration for all
bank and public holidays normally observed in England and a further 25 working
days holiday in each holiday year, being the period from 1 January to 31
December.

 

11.2In the holiday year in which the Employment terminates, the Executive's
entitlement to holiday shall accrue on a pro-rata basis for each complete month
of service during that year.

 

11.3If, on the termination of the Employment, the Executive has exceeded his
accrued holiday entitlement, the excess may be deducted from any sums due to
him. If the Executive has any unused holiday entitlement, the Company may either
require the Executive to take such unused holiday during any notice period or
accept payment in lieu. Any payment in lieu shall only be made in respect of
holiday accrued in accordance with clause 11.2 above during the Executive's
final holiday year and the Executive shall be deemed to have taken his statutory
holiday first, during that year.

 

11.4The Executive may carry forward to the following calendar year up to 5 days’
unused holiday entitlement but he must take any holiday which is carried over
before the end of April in that year.

 

12.INCAPACITY

 

12.1Subject to the Executive's compliance with the Company's rules from time to
time in force regarding sickness notification and doctor's certificates, and
subject to the Company's right to terminate the Employment for any reason
including without limitation incapacity, if the Executive is at any time absent
on medical grounds the Company shall pay to the Executive in each calendar year
his normal basic salary for a maximum of 13 weeks, followed by a further period
of 13 weeks at half his normal basic salary ("Company Sick Pay").

 

12.2The Company reserves the right to require the Executive to undergo a medical
examination by a doctor or consultant nominated by it, at any time including at
any stage of absence at the Company's expense, and the Executive agrees that he
will undergo any requisite tests and examinations and will fully co-operate with
the relevant medical practitioner and shall authorise him or her to disclose to
and discuss with the Company the results of any examination and any matters
which arise from it.

 



11 

 

 

12.3Payment of Company Sick Pay to the Executive pursuant to clause 12.1 shall
be inclusive of any Statutory Sick Pay and any Social Security Sickness Benefit
or other benefits to which the Executive may be entitled, whether or not
claimed.

 

12.4If the Executive's absence shall be caused by the actionable negligence of a
third party in respect of which damages are recoverable, then all sums paid by
the Company shall constitute loans to the Executive, who shall:

 

12.4.1immediately notify the Company of all the relevant circumstances and of
any claim, compromise, settlement or judgement made or awarded;

 

12.4.2if the Board so requires, refund to the Company such sum as the Board may
determine, not exceeding the lesser of:

 

(a)the amount of damages recovered by him under such compromise, settlement or
judgement; and

 

(b)the sums advanced to him in respect of the period of incapacity.

 

12.5Any actual or prospective entitlement to Company Sick Pay or private medical
insurance or long term disability benefits shall not limit or prevent the
Company from exercising its right to terminate the Employment in accordance with
clauses 3.2 or 19 or otherwise and the Company shall not be liable for any loss
arising from such termination.

 

12.6If the Executive is prevented by incapacity from properly performing his
duties under this Agreement for a consecutive period of 30 working days the
Board may appoint another person or persons to perform those duties until such
time as the Executive is able to resume fully the performance of his duties.

 

13.DEDUCTIONS

 

For the purposes of the ERA, the Executive hereby authorises the Company to
deduct from his remuneration any sums due from him to the Company including,
without limitation, any overpayments of salary, overpayments of holiday pay
whether in respect of holiday taken in excess of that accrued during the holiday
year or otherwise, any fines incurred by the Executive and paid by the Company,
the cost of repairing any damage or loss to the Company's property caused by him
and all losses suffered by the Company as a result of any negligence or breach
of duty by the Executive.

 

14.RESTRICTIONS ON OTHER ACTIVITIES BY THE EXECUTIVE

 

14.1During the Employment the Executive shall not, without the prior written
consent of the AT plc Board, directly or indirectly be employed, engaged,
concerned or interested in any other business or undertaking or be involved in
any activity which the Board reasonably considers may be, or become, harmful to
the interests of the Company or any Group Company or which might reasonably be
considered to interfere with the performance of the Executive's duties under
this Agreement provided that this clause 14.1 shall not prohibit the holding
(directly or through nominees) of investments listed on any recognised stock
exchange as long as not more than 1 per cent of the issued shares or other
securities of any class of any one company shall be so held.

 



12 

 

 

14.2Subject to any regulations issued by the Company, the Executive shall not be
entitled to receive or obtain directly or indirectly any discount, rebate or
commission in respect of any sale or purchase of goods effected or other
business transacted (whether or not by him by or on behalf of the Company) and
if he (or any firm or company in which he is interested) shall obtain any such
discount, rebate or commission, he shall account to the Company for the amount
received by him (or a due proportion of the amount received by such company or
firm having regard to the extent of his interest in it).

 

15.CONFIDENTIALITY

 

15.1The Executive shall neither during the Employment (except in the proper
performance of his duties) nor at any time (without limit) after the termination
of the Employment:

 

15.1.1divulge or communicate to any person, company, business entity or other
organisation;

 

15.1.2use for his own purposes or for any purposes other than those of the
Company or any Group Company; or

 

15.1.3through any failure to exercise due care and diligence, permit or cause
any unauthorised disclosure of;

 

any Confidential Information, provided that these restrictions shall cease to
apply to any information which shall become available to the public generally
otherwise than through an unauthorised disclosure by the Executive or any other
person.

 

15.2For the purposes of this Agreement "Confidential Information" shall mean, in
relation to the Company or any Group Company:

 

15.2.1trade secrets;

 

15.2.2information relating to research activities, inventions, discoveries,
secret processes, designs, know how, technical specifications and processes,
formulae, intellectual property rights, computer software, product lines and any
other technical information relating to the creation, production or supply of
any past, present or future product or service,

 

15.2.3any inventions or improvements which the Executive may make or discover
during the Employment;

 

15.2.4any information relating to the business or prospective business,

 

15.2.5details of suppliers, their services and their terms of business,

 

15.2.6details of customers and their requirements, the prices charged to them
and their terms of business,

 



13 

 

 

15.2.7pitching material, marketing plans and sales forecasts of any past,
present or future products or services,

 

15.2.8information relating to the business, corporate plans, management systems,
accounts, finances and other financial information, results and forecasts (save
to the extent that these are included in published audited accounts),

 

15.2.9proposals relating to the acquisition or disposal of a company or business
or any part thereof;

 

15.2.10proposals for expansion or contraction of activities, or any other
proposals relating to the future;

 

15.2.11details of employees and officers and of the remuneration and other
benefits paid to them,

 

15.2.12information given in confidence by clients, customers, suppliers or any
other person;

 

15.2.13any other information which the Executive is notified is confidential;
and

 

15.2.14any other information which the Company (or relevant Group Company) could
reasonably be expected to regard as confidential, whether or not such
information is reduced to a tangible form or marked in writing as
"confidential", including but not limited to, information which is commercially
sensitive, which comes into the Executive's possession by virtue of the
Employment and which is not in the public domain and all information which has
been or may be derived or obtained from any such information.

 

15.3The Executive acknowledges that all notes, memoranda, records, lists of
customers and suppliers and employees, correspondence, documents, computer and
other discs and tapes, data listings, databases, codes, designs and drawings and
any other documents and material whatsoever (whether made or created by the
Executive or otherwise) relating to the business of the Company and any Group
Company (and any copies of the same) or which is created or stored on the
Company's or Executive’s equipment and/or systems:

 

15.3.1shall be and remain the property of the Company or the relevant Group
Company; and

 

15.3.2shall be handed over by the Executive to the Company or the relevant Group
Company on demand and in any event on the termination of the Employment and the
Executive shall certify that all such property has been so handed over and that
no copies or extracts (whether physical or electronic) have been retained
(whether directly or indirectly).

 



14 

 

 

15.4Clause 15.1 shall only bind the Executive to the extent allowed by law and
nothing in this clause shall prevent the Executive from making a statutory
disclosure.

 

16.DATA PROTECTION

 

16.1The Executive shall at all times during the Employment act in accordance
with the Data Protection Act 2018 (the "2018 Act") and shall comply with any
policy introduced by the Company from time to time to comply with the 2018 Act.
Breach of this undertaking will constitute a serious disciplinary offence.

 

16.2The Executive agrees to provide the Company in its capacity as Data
Controller with all Personal Data relating to him which is necessary or
reasonably required for the proper performance of this Agreement, the
administration of the employment relationship (both during and after the
Employment) or the conduct of the Company's business or where such provision is
required by law.

 

16.3The Company agrees to process any Personal Data made available to it by the
Executive in accordance with the provisions of the 2018 Act.

 

16.4In this Clause "Data Controller" "Personal Data" and "processing" shall have
the meaning set out in sections 5 of the 2018 Act.

 

17.INVENTIONS AND INTELLECTUAL PROPERTY RIGHTS

 

17.1For the purposes of this clause 17 the following definitions apply:

 

17.1.1"Employment Inventions" means any Invention which is made wholly or
partially by the Executive at any time during the course of his duties to the
Company (whether or not during working hours or using Company premises or
resources, and whether or not recorded in material form).

 

17.1.2"Employment IPRs" means Intellectual Property Rights created by the
Executive in the course of his employment with the Company (whether or not
during working hours or using Company premises or resources).

 

17.1.3"Invention" means any invention, idea, discovery, development, improvement
or innovation, whether or not patentable or capable of registration, and whether
or not recorded in any medium.

 

17.2The Executive acknowledges that all Employment IPRs, Employment Inventions
and all materials embodying them shall belong to the Company to the fullest
extent permitted by law and hereby assigns, (and to the extent not capable of
immediate or prospective assignment, agrees to assign) all such Employment IPRs
and Employment Inventions to the Company.

 

17.3The Executive acknowledges that, because of the nature of his duties and the
particular responsibilities arising from the nature of his duties, he has, and
shall have at all times while he is employed by the Company, a special
obligation to further the interests of the Company.

 



15 

 

 

 

  

17.4To the extent that title in any Employment IPRs or Employment Inventions do
not belong the Company by virtue of clause 17.2, the Executive agrees,
immediately upon creation of such rights and inventions, to offer to the Company
in writing a right of first refusal to acquire them on arm's length terms to be
agreed between the parties. If the parties cannot agree on such terms within 30
days of the Company receiving the offer, the Company shall refer the dispute to
a mutually acceptable independent expert (or, if agreement is not reached within
five Business Days of either party giving notice to the other that it wishes to
refer a matter to an independent expert, such independent expert as may be
nominated by an appropriate authority, which the parties shall seek in good
faith to agree) (the “Expert”). In relation to matters referred to the Expert:

 

17.4.1the parties are entitled to make submissions to the Expert and will
provide (or procure that others provide) the Expert with all such assistance and
documents as the Expert may reasonably require for the purpose of reaching a
decision. Each party shall with reasonable promptness supply each other with all
information and give each other access to all documentation and personnel as the
other party reasonably requires to make a submission under this clause;

 

17.4.2the parties agree that the Expert may in its reasonable discretion
determine such other procedures to assist with the conduct of the determination
as it considers appropriate;

 

17.4.3the Expert shall act as an expert and not as an arbitrator. The Expert’s
decision shall be final and binding on the parties in the absence of fraud or
manifest error; and

 

17.4.4the Expert's fees and any costs properly incurred by the Expert in
arriving at his or her determination (including any fees and costs of any
advisers appointed by the Expert) shall be borne by the parties in equal shares
or in such proportions as the Expert shall direct.

 

The Executive agrees that the provisions of this clause 17 shall apply to all
Employment IPRs and Employment Inventions offered to the Company under this
clause 17.4 until such time as the Company has agreed in writing that the
Executive may offer them for sale to a third party.

 

17.5The Executive agrees:

 

17.5.1to give the Company full written details of all Employment Inventions and
Employment IPRs which relate to or are capable of being used in the business of
the Company or any Group Company promptly on their creation;

 

17.5.2at the Company's request and in any event on the termination of his
employment to give to the Company all originals and copies of correspondence,
documents, papers and records on all media which record or relate to any of the
Employment IPRs;

 



16

 

 

17.5.3not to attempt to register any Employment IPR nor patent any Employment
Invention unless requested to do so by the Company; and

 

17.5.4to keep confidential each Employment Invention and Employment IPR unless
the Company has consented in writing to its disclosure by the Executive.

 

17.6The Executive waives all his present and future moral rights which arise
under sections 77 and 80 of the Copyright Designs and Patents Act 1988, and all
similar rights in other jurisdictions relating to any copyright work which forms
part of the Employment IPRs, and agrees not to support, maintain nor permit any
claim for infringement of moral rights in such copyright works.

 

17.7The Executive acknowledges that, except as provided by law, no further
remuneration or compensation other than that provided for in this agreement is
or may become due to the Executive in respect of his compliance with this clause
17. This is without prejudice to the Executive's rights under the Patents Act
1977.

 

17.8The Executive undertakes to execute all documents and do all acts both
during and after his employment by the Company as may, in the opinion of the
Board, be necessary or desirable to vest the Employment IPRs in the Company, to
register them in the name of the Company and to protect and maintain the
Employment IPRs and the Employment Inventions. Such documents may, at the
Company's request, include waivers of all and any statutory moral rights
relating to any copyright works which form part of the Employment IPRs. The
Company agrees to reimburse the Executive's reasonable expenses of complying
with this clause 17.8.

 

17.9The Executive agrees to give all assistance reasonably requested by the
Company to enable it to enforce its Intellectual Property Rights against third
parties, to defend claims for infringement of third party Intellectual Property
Rights and to apply for registration of Intellectual Property Rights, where
appropriate throughout the world, and for the full term of those rights.

 

17.10The Executive hereby irrevocably appoints the Chief Executive Officer of
the Company (from time to time), or, failing him or her, any Director or the
Company Secretary to be his attorney to execute and do any such instrument or
thing and generally to use his name for the purpose of giving the Company or its
nominee the benefit of this clause 17. The Executive acknowledges in favour of a
third party that a certificate in writing signed by any Director or the Company
Secretary that any instrument or act falls within the authority conferred by
this clause 17 shall be conclusive evidence that such is the case.

 

18.STATEMENTS

 

18.1The Executive shall not make, publish (in any format) or otherwise
communicate any derogatory statements, whether in writing or otherwise, at any
time either during his Employment or at any time after its termination in
relation to the Company, any Group Company or any of its or their officers or
other personnel.

 



17

 

 

18.2The Executive shall not make any statements to the press or other media in
connection with the Company and/or any Group Company at any time either during
or after the Employment without the prior consent of the Chief Executive
Officer.

 

19.TERMINATION OF EMPLOYMENT

 

19.1The Company may terminate the Employment immediately by notice in writing if
the Executive shall have:

 

19.1.1committed any serious breach or repeated or continued breach of his
obligations under this Agreement; or

 

19.1.2committed any breach of the securities rules as set out at clause 4.1.5;
or

 

19.1.3been guilty of conduct tending to bring him or the Company or any Group
Company into disrepute; or

 

19.1.4become bankrupt or had an interim order made against him under the
Insolvency Act 1986 or compounded with his creditors generally; or

 

19.1.5failed to perform his duties to a satisfactory standard; or

 

19.1.6been disqualified from being a director by reason of any order made under
the Companies Directors Disqualification Act 1986 or any other enactment; or

 

19.1.7been convicted of an offence under any statutory enactment or regulation
(other than a motoring offence for which no custodial sentence is given); or

 

19.1.8during the Employment, committed any material breach of clauses 14, 15 and
17.

 

Any delay by the Company in exercising such right of termination shall not
constitute a waiver thereof.

 

19.2The Company reserves the right to suspend the Executive on full pay for so
long as it may think fit in order to conduct any disciplinary investigation into
any alleged acts or omissions by the Executive.

 

20.GARDEN LEAVE

 

During any period of notice of termination (whether given by the Company or the
Executive), the Company shall be under no obligation to assign any duties to the
Executive and shall be entitled to exclude him from its premises, and require
the Executive not to contact any customers, suppliers or employees provided that
this shall not affect the Executive's entitlement to receive his normal salary
and contractual benefits. During any such period of exclusion the Executive will
continue to be bound by all the provisions of this Agreement and shall at all
times conduct himself with good faith towards the Company.

 



18

 

 

21.DIRECTORSHIP

 

21.1If (a) the Company shall remove the Executive from the office of Director of
the Company or (b) under the Articles of Association for the time being of the
Company the Executive shall be obliged to retire by rotation or otherwise and
the Company in general meeting shall fail to re-elect the Executive as a
Director of the Company (either such case being referred to in this clause 21.1
as an "Event"), then the Executive's employment under this Agreement shall
automatically terminate with effect from the date of the Event.

 

21.2On the termination of the Employment (however arising) or on either the
Company or the Executive having served notice of such termination, the Executive
shall:

 

21.2.1at the request of the Company resign as a Director of the Company and from
all offices held by him in any Group Company and shall transfer without payment
to the Company or as the Company may direct any nominee shares provided by it,
provided however that such resignation shall be without prejudice to any claims
which the Executive may have against the Company or any Group Company arising
out of the termination of the Employment; and

 

21.2.2immediately deliver to the Company all materials within the scope of
clause 15.3 and all credit cards, motor cars, car keys and other property of or
relating to the business of the Company or of any Group Company which may be in
his possession or under his power or control, and if the Executive should fail
to do so the Company is hereby irrevocably authorised to appoint another person
to sign any documents and/or do any other things necessary on his behalf in
order to give effect to the Executive's undertaking in this clause 21.2.

 

21.3The appointment of the Executive as a director of the Company or any Group
Company is not a term of this Agreement and the Company reserves the right to
remove the Executive from any such directorship at any time and for any reason.
Where the Company exercises this right, this shall not amount to a breach of
this Agreement and shall not give rise to a claim for damages or compensation.

 

22.POST TERMINATION OBLIGATIONS OF THE EXECUTIVE

 

22.1For the purposes of this clause 22 the following definitions apply:

 

22.1.1"Restricted Business" means any business carried on by the Company or any
Group Company at the Termination Date, which at the date of this Agreement
includes (i) clinical and development programs utilizing a T-cell therapy; (ii)
clinical and development programs utilizing a T-cell transfected or transduced
with the genetic sequence for any TCR or any CAR-T cell; (iii) manufacture of or
development programs for the manufacture of a T-cell therapy; and (iv)
manufacture of or development programs for the manufacture of any T-cell
transfected or transduced with the genetic sequence for any TCR or any CAR-T
cell, in all cases with which the Executive was involved or about which he was
in possession of Confidential Information at any time during the twelve months
immediately preceding the Restriction Date;

 



19

 

 

22.1.2"Restricted Customer" means any person, firm, company or other
organisation who, at any time during the twelve months immediately preceding the
Restriction Date was a customer of or in the habit of dealing with the Company
or any Group Company and with whom the Executive had personal dealings in the
course of his employment or for whom the Executive was responsible on behalf of
the Company or any Group Company during that period;

 

22.1.3"Restricted Employee" means any person employed or engaged, either (i)
directly by the Company or any Group Company or (ii) indirectly by the Company
or any Group Company through a contract research organisation or contract
manufacturing organisation at (i) the level of line management (including
associate director, director, vice president) or above or equivalent or (ii)
research and development staff, manufacturing staff or equivalent or (iii) key
personnel engaged for the provision of services to the Company or any Group
Company, and which was so employed or engaged in the twelve months immediately
preceding the Restriction Date and with whom the Executive had dealings or about
whom the Executive was in possession of Confidential Information at any time
during that period;

 

22.1.4"Restriction Date" means the earlier of the Termination Date and the start
of any period of Garden Leave in accordance with Clause 20;

 

22.1.5"Termination Date" means the date of termination of the Employment
(howsoever caused).

 

22.2The Executive acknowledges that by reason of the Employment he will have
access to trade secrets, confidential information, business connections and the
workforce of the Company and the Group Companies and that in order to protect
their legitimate business interests it is reasonable for him to enter into these
post termination restrictive covenants and the Executive agrees that the
restrictions contained in this clause 22 (each of which constitutes an entirely
separate, severable and independent restriction) are reasonable.

 

22.3Reference in this clause 22.3 to "the Company" shall apply as though there
were included reference to any relevant Group Company. The Executive covenants
with the Company for itself and as trustee and agent for each Group Company that
he will not without the prior written consent of the Company:

 

22.3.1for twelve months after the Restriction Date solicit or endeavour to
entice away from the Company the business or custom of a Restricted Customer
with a view to providing goods or services in competition with any Restricted
Business;

 



20

 

 

22.3.2for twelve months after the Restriction Date provide goods or services to,
or otherwise have any business dealings with, any Restricted Customer in the
course of any business concern which is in competition with any Restricted
Business;

 

22.3.3for twelve months after the Restriction Date in the course of any business
concern which is in competition with any Restricted Business offer to employ or
engage or otherwise endeavour to entice away from the Company any Restricted
Employee;

 

22.3.4for twelve months after the Restriction Date be engaged or concerned in
any capacity in any business concern which is in competition with the Restricted
Business.

 

22.4For the avoidance of doubt, nothing in this clause 22 shall prevent the
Executive from:

 

22.4.1holding as an investment by way of shares or other securities not more
that 1% of the total issued share capital of any company listed on a recognised
stock exchange; or

 

22.4.2being engaged or concerned in any business concern where the Executive's
work or duties relate solely to geographical areas where the business concern is
not in competition with the Restricted Business; or

 

22.4.3being engaged or concerned in any business concern where the Executive's
work or duties relate solely to services or activities of a kind with which the
Executive was not concerned and about which he was not in possession of
Confidential Information during the twelve months before the Restriction Date.

 

22.5The obligations undertaken by the Executive pursuant to this clause 22
extend to his acting not only on his own account but also on behalf of any other
firm, company or other person and shall apply whether he acts directly or
indirectly.

 

22.6The Executive hereby undertakes with the Company that he will not at any
time after the termination of the Employment in the course of carrying on any
trade or business, claim, represent or otherwise indicate any present
association with the Company or any Group Company or for the purpose of carrying
on or retaining any business or custom, claim, represent or otherwise indicate
any past association with the Company or any Group Company to its detriment.

 

22.7While the restrictions in this clause 22 are considered by the parties to be
reasonable in all the circumstances, it is agreed that if any such restrictions,
by themselves, or taken together, shall be found to go beyond what is reasonable
in all the circumstances for the protection of the legitimate interests of the
Company or any Group Company but would be considered reasonable if part or parts
of the wording of such restrictions were deleted, the relevant restriction or
restrictions shall apply with such deletion(s) as may be necessary to make it or
them valid and effective.

 



21

 

 

22.8If the Executive accepts alternative employment or engagement with any third
party during the period of any of the restrictions in this clause 22 he will
provide the third party with full details of these restrictions.

 

23.AMALGAMATION AND RECONSTRUCTION

 

23.1If the Company is wound up for the purposes of reconstruction or
amalgamation the Executive shall not as a result or by reason of any termination
of the Employment or the redefinition of his duties within the Company or any
Group Company arising or resulting from any reorganisation of the Group have any
claim against the Company for damages for termination of the Employment or
otherwise so long as he shall be offered employment with any concern or
undertaking resulting from such reconstruction, reorganisation or amalgamation
on terms and conditions no less favourable to the Executive than the terms
contained in this Agreement.

 

23.2If the Executive shall at any time have been offered but shall have
unreasonably refused or failed to agree to the transfer of this Agreement by way
of novation to a company which has acquired or agreed to acquire the whole or
substantially the whole of the undertaking and assets or not less than 50 per
cent of the equity share capital of the Company the Company may terminate the
Employment by such notice as is required by s.86 of the ERA within one month of
such offer being refused by the Executive.

 

24.DISCIPLINARY AND GRIEVANCE PROCEDURES

 

The Company’s Grievance and Disciplinary Procedures will apply to the Executive.
Such procedures are non-contractual and the Company reserves the right to leave
out any stage of the procedures and failure to follow a procedure (or part of
it) shall not constitute a breach of this Agreement.

 

25.PERMITTED DISCLOSURES

 

25.1For the avoidance of doubt nothing in this Agreement precludes the Executive
or seeks to hinder the Executive from:

 

25.1.1making a protected disclosure in accordance with the provisions of
Employment Rights Act 1996;

 

25.1.2making any report or disclosure to any law enforcement authority
(including the police) or any regulatory authority;

 

25.1.3assisting in any criminal investigation;

 

25.1.4making any disclosure where required by law or regulatory obligation;

 

25.1.5making a disclosure for the purpose of representing himself in any
investigation/proceedings brought by the Executive's regulatory/professional
body relating to matters arising from the Executive's employment;

 



22

 

 

25.1.6making a disclosure in compliance with an order of, or to give evidence
to, a court or tribunal of competent jurisdiction; and

 

25.1.7making any report of disclosure for the purpose of seeking tax, medical or
other professional advice provided such individuals agree to keep the matters
disclosed confidential.

 

26.NOTICES

 

26.1Any notice or other document to be given under this Agreement shall be in
writing and may be given personally to the Executive or to the Company Secretary
(as the case may be) or may be sent by first class post or by facsimile
transmission to, in the case of the Company, its registered office for the time
being and in the case of the Executive either to his address shown on the face
of this Agreement or to his last known place of residence.

 

26.2Any such notice shall (unless the contrary is proved) be deemed served when
in the ordinary course of the means of transmission it would first be received
by the addressee in normal business hours. In proving such service it shall be
sufficient to prove, where appropriate, that the notice was addressed properly
and posted or that the facsimile transmission was dispatched.

 

27.ENTIRE AGREEMENT AND FORMER SERVICE AGREEMENT(S)

 

This Agreement constitutes the entire agreement between the parties and shall be
in substitution for any previous letters of appointment, agreements or
arrangements, (whether written, oral or implied), relating to the employment of
the Executive, which shall be deemed to have been terminated by mutual consent.
The Executive acknowledges that as at the date of this Agreement he has no
outstanding claim of any kind against the Company and/or any Group Company and
in entering into this Agreement he has not relied on any Pre-Contractual
Statement.

 

28.GOVERNING LAW AND JURISDICTION

 

This Agreement shall be governed by and interpreted in accordance with English
law and the parties irrevocably agree to the exclusive jurisdiction of the
English Courts.

 

29.THIRD PARTY RIGHTS

 

The Executive and the Company do not intend that any term of this Agreement
should be enforceable, by virtue of the Contracts (Right of Third Parties) Act
1999 by any third party.

 

30.GENERAL

 

30.1There are no collective agreements affecting the terms and conditions of the
Executive's employment.

 

30.2This Agreement constitutes the written statement of the terms of Employment
of the Executive provided in compliance with part 1 of the ERA.

 



23

 

 

30.3The Executive agrees to consider diligently and promptly any reasonable
changes proposed by the Company to this Agreement and, in particular, will not
withhold consent to any changes required as a result of amendments to
legislation or current established working practices.

 

30.4The expiration or termination of this Agreement, however arising, shall not
operate to affect such of the provisions of this Agreement as are expressed to
operate or have effect after that time and shall be without prejudice to any
accrued rights or remedies of the parties.

 

30.5The various provisions and sub-provisions of this Agreement are severable
and if any provision or any identifiable part of any provision is held to be
unenforceable by any court of competent jurisdiction then such unenforceability
shall not affect the enforceability of the remaining provisions or identifiable
parts of them.

  

24

 



 



 Signed as a deed by /s/ Gavin Wood (signature) GAVIN WOOD     Gavin Wood (print
name)     in the presence of a Witness /s/ Jennifer Hazelden       Signature of
Witness       Jennifer Hazelden       Name of Witness       13 Crabtree Lane    
  Drayton       Abingdon       Oxfordshire OX14 4HS       Address of Witness  

 

25

 

   

Signed as a deed by

ADAPTIMMUNE LIMITED

acting by two directors or

a director and the

company secretary:

 

 

/s/ Adrian Rawcliffe

 

Adrian Rawcliffe

 

Director

   

/s/ Margaret Henry

 

Margaret Henry

 

Director and Company Secretary

 

 



26



 